PREWITT, Presiding Judge.
By motion filed under Rule 27.26 appellant sought to receive an order of the trial court granting him credit for time served in the State of Colorado while under a Missouri detainer. The trial court sustained respondent’s motion to dismiss and dismissed appellant’s motion without an evi-dentiary hearing.
Apparently a question of credit for time served may be raised in a Rule 27.26 procedure. See Hart v. State, 588 S.W.2d 226, 227 (Mo.App.1979). However, as this was at least appellant’s second motion under Rule 27.26, he was required to allege a reason or reasons which, if established by proof, would authorize a finding that mov-ant could not have previously presented this ground. Miller v. State, 704 S.W.2d 719, 720 (Mo.App.1986); Newman v. State, 703 S.W.2d 71, 72 (Mo.App.1985). Movant did not do so. Therefore, he has not shown any grounds for relief and the trial court properly dismissed his motion.
The judgment is affirmed.
HOGAN, FLANIGAN and MAUS, JJ., concur.